Eschweiler, J.
The Hotel Martin Company as employer and Veronica Nowak as employee, at the time of her death March 22, 1920, were each under the workmen’s compensation law of this,state. The proposed settlement with the defendant parents for the death of said Veronica Nowak was clearly a dispute or controversy concerning compensation within secs. 2394 — 3 to 2394 — 31, Stats., which includes sub. (7) (a), sec. 2394 — 9, the provision for treble compensation allowed where the injured employee was required or permitted to work without a permit first having been obtained. Being such a dispute or controversy for compensation, the proposed settlement or compromise of the same was therefore a matter which, by sec. 2394 — 15, is required to be submitted to the Industrial Commission for approval, as was done in this particular case. The payment of the agreed amount of $950 was conditional upon its approval as a fair and reasonable settlement or adjustment by the Industrial Commission; such approval was made and the sum paid over in reliance upon such approval. The matter then and thus presented to and disposed of by the Industrial Commission was one concerning compensation under *84the workmen’s compensation act, otherwise the Industrial Commission had no jurisdiction. Porter v. Industrial Comm. 173 Wis. 267, 181 N. W. 317.
The submission of this matter to the Industrial Commission and its action thereupon, though somewhat informal in manner, was nevertheless action by the Industrial Commission and within its jurisdiction. Menominee Bay Shore L. Co. v. Industrial Comm. 162 Wis. 344, 156 N. W. 151. Such being the situation, the compromise or adjustment became absolute and binding after the expiration of a year by the express language found in the same sec. 2394 — 15, sub. 1, and reading:
“Every compromise of any claim for compensation under sections 2394 — 3 to 2394 — 31, inclusive, shall be subject to be reviewed by, and set aside, modified or confirmed by the commission upon application made within one year from the time of such compromise.”
Manifestly no review of a settlement will be sought or is contemplated by the statute except and unless it be upon the claim by either party thereto that the amount allowed by such settlement was either too little or too much and that such review is justified by reason of a failure to have originally considered matters which could or should have been presented in the first instance and of a subject matter within the jurisdiction of the Industrial Commission. The allowance of treble damages as was here made by the Industrial Commission and confirmed by the circuit court was a matter which would, if considered at the time of the submission of the proposed settlement to the Commission, only increase the amount to be paid; it would still have been compensation just the same and paid to the same dependents, the parents. That under the statute, sub. (8), sec. 2394 — 9, the employer rather than the insurance carrier must be the primary source for payment of the increased compensation, i.s and was immaterial so far as the dependent parents were concerned. That the matter of the real age of the deceased employee and her employment without legal permit and *85consequent possibility of ti*eble damages under the statute were not considered by the parties to the proposed settlement or by the Industrial Commission at the time the compromise was approved can have no other or greater effect than would have been the omission to consider any quesr tions like that of funeral expenses; doctors’ bills; mistakes in arriving at the amount of contributions to dependent parents, or any other matter or item for which such a settlement may be modified or changed within the period during which the Industrial Commission has its statutory jurisdiction. No exceptions are made by the statute in this situation and we cannot properly insert any. This renders unnecessary the discussion of any other question and requires the dismissal of the application because the Commission was without jurisdiction to entertain it.
By the Court. — Judgment reversed and proceedings dismissed.